Title: To Thomas Jefferson from Thomas Attwood Digges, 20 September 1808
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Warburton Sepr. 20 1808
                  
                  I beg Your forgiveness for intruding on You the enclosed Letter to Mr Brodie, which I suppose of some consequence to Mr Brodie as comeing from His Family by the last British Packet. Should He not be at monticello be pleasd to return it back to me.
                  The Fort progress’s towards its completion of its heavy wall work and begins to shew a handsome River front.—I have my dayly vexations about it as to depredations &ca., which will be removd when a regular soldiery is fixd in it—It is not the tradesmen workers who do the mischief, but a set of lounging Idlers, watermen & Labourers that pray upon my green Corn, my stock, Hen roosts, all kinds of fruit even to gargen vegetables:—The Engineer Lieut. Bumford (an assiduous, ardent & well informd young man) has also his troubles at not seeing enough of masons & Bricklayers, for it is not more strange than true that such is the demand for House builders (in these times of violent clamour about distress’s difficulties and Embargo!) that the latter description of tradesmen are not to be had hereabouts for 2$ per day, and in consequence the undertaker has had to resort to advertising for them.
                  Buildings say they were never more rife, & there never was, at this season of the year, such empty warehouses & so little Flour, Indian Corn & Wheat upon hand in this district of Columbia!   We are all  a little enlivend at a passing report, spread as coming by the late arrivals, that in consequence of the news by the St. Michaels packet to London in July, France having relaxd in Her restrictive Edicts & decrees, that England would shortly ease our Commerce of their mischevious proclamations Regulations &ca. &ca. Altho it is probable in point of Justice, yet I fear it to be too good news to be true.
                  I have got home the Ram Lamb, & for which I am very much obligd to You—He is one of the no-hornd (which I preferrd) well shaped & not unlike His wicked Sire in form, shews a mixture with the Barbary broad taild & is tolerably well woold though a small sheep.
                  My nephew John Fitzgerald with his relative Frs Lightfoot Lee (a son of Rhd. Henry L, & who lately lost his wife my elder neice) are out on a tour to Harpers Ferry, winchester, and so down the fine vale of Land between the mountains and on to Staunton Richmond &ca. will of course try to see monticello.
                  Mr Lee is a young Lawyer of promising Talents good reading and ameable mind, and I think a far better politician & Patriot to His Country than any of His name.   They have my solicitation to call on You & Mr. Madison. I hope to see You soon at Your return to the City and remain with great esteem & regard Yr. Obt. Servt
                  
                     Thos Digges 
                     
                  
               